EXHIBIT 32.1CERTIFICATION PURSUANT TO 18 U.S.C. 1-OXLEY ACT OF 2002The undersigned hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to their knowledge, theQuarterly Report on Form 10-Q for the period ended March 31, 2016 of Sector 5, Inc. (the "Company") fully complies with the requirements of Section 13(a)or 15(d) of the Securities Exchange Act of 1934, as amended, and the information contained in such periodic report fairly presents, in all material respects, the financial condition and results of operations of the Company as of, and for, the periods presented in such report. Dated: May 16, 2016By:/s/ Roger B. McKeagueRoger B. McKeagueChief Executive OfficerBy:/s/ Roger B. McKeagueRoger B. McKeagueChief Financial OfficerA signed original of this written statement required by Section906 of the Sarbanes-Oxley Act of 2002 has been provided to Sector 5, Inc. and will be furnished to the Securities and Exchange Commission or its staff upon request.
